
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7

LOGO [g170062.jpg]

June 30, 2003

Mr. Paul G. Burningham
2 Shady Lane
North Attleboro, MA 02760

Re:Severance Agreement and General Release of Claims

Dear Greg:

This letter shall set forth the rights and responsibilities of Artisoft, Inc.
(the "Company" or "Artisoft"), with respect to the termination of your
employment with Artisoft, Inc. on June 27, 2003, amicably resolve your
separation from the Company and establish the terms of your severance
arrangement which include terms which are over and above those in that certain
Severance Agreement entered into on November 1, 2001 ("Executive Severance
Agreement") and to which without this Severance Agreement and General Release
("Agreement") you would not otherwise be entitled. This letter also constitutes
the Notice of Termination pursuant to Paragraph 4 of the Executive Severance
Agreement.

Pursuant to the Executive Severance Agreement, your position, duties and
responsibilities as Vice President of Sales officially terminated on June 27,
2003 after the occurrence of a Change of Control for which you will receive
compensation and benefits as set forth below:

        1.    Termination of Employment.    Your employment will end on June 27,
2003 (the "Termination Date"). By signing this Agreement, you acknowledge
receipt of all wages, commissions/bonuses, and unused, accrued vacation due
through and including the Termination Date.

        2.    Wages.    You shall receive a lump sum payment of $2,600.00,
representing wages owed to you for the period June 23, 2003–June 27, 2003. This
amount is subject to normal tax withholding, according to the law, and will be
paid to you on June 27, 2003.

        3.    Accrued Vacation.    You shall receive a lump sum payment equal to
$8,992.86, equal to your unused, accrued vacation time through June 27, 2003
(138.35 hours). This amount is subject to normal tax withholding, according to
the law, and will be paid to you on June 27, 2003.

        4.    Commission.    You shall receive a lump sum payment of $11,941.88,
representing your actual Q4 commissions earned. This amount is subject to normal
tax withholding, according to the law, and will be paid via wire transfer on
July 25, 2003. A copy of your Q4 Compensation Plan is included with this
Agreement as Exhibit B.

        5.    Officers' Insurance.    As a former officer of the Company, you
are covered under the Company's Directors' and Officers' and Corporate Liability
Insurance Policy ("Policy"), to the extent and limits of the policy. This Policy
covers you for the period of time during which you were actively employed
(February 28, 2000–June 27, 2003).

        6.    Officer Indemnification.    You shall be indemnified and held
harmless by the Company in accordance with Article VIII of the Company's By-Laws
if you are made, or threatened to be made, a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal,

--------------------------------------------------------------------------------


administrative or investigative (other than an action by or in the right of the
Corporation) by reason of the fact that you were an officer of the Corporation.
A copy of the Company's By-Laws is included with this Agreement as Exhibit C.

        7.    Severance Compensation and Benefits.    

        a.    Severance Pay.    You shall receive a lump sum payment of
$135,200.00 representing severance pay equal to one (1) year's worth of salary,
less all applicable deductions and regular withholdings. This payment will be
made via wire transfer on July 25, 2003.

        b.    Bonus Amount.    You shall receive a lump sum payment of
$51,000.00, representing 100% of the anticipated annualized bonus/commission
amount payable under your fiscal year 2003 compensation plan. This amount is
subject to normal tax withholding, according to the law, and will be paid via
wire transfer on July 25, 2003.

        c.    Benefit Continuation.    Pursuant to Paragraph 3.1(b)(iii) of the
Executive Severance Agreement, the following benefit programs will be continued,
at the Company's expense, for a period of twelve (12) months following the
Termination Date. The effective termination date of all benefit programs will be
June 30, 2004.

i.Medical Insurance

ii.Dental Insurance

iii.Basic Life and AD&D Insurance

iv.Executive Life Insurance

v.Short and Long Term Disability Insurance

Your medical and dental insurance will continue at your current family level of
coverage, pursuant to the terms of the Plans and COBRA.

        d.    Insurance Contributions.    Per your request, the Company will
allow you to continue to contribute to the Long Term Disability Insurance
Program ("LTD") on an after-tax basis. An amount of $223.08, representing twelve
(12) months of your LTD benefit premium of $18.59 per month, will be deducted
from your earnings received on July 25, 2003.

        e.    COBRA.    After June 30, 2004, you will be eligible to continue
your group medical and dental coverages under the Consolidated Omnibus and
Budget Reconciliation Act (COBRA), which allows you to continue these benefits
at a rate equal to 102% of the Company's costs for these benefit coverages.

        f.    Stock Options.    Your previously unvested stock options shall
become 100% vested and immediately exercisable pursuant to the terms of the
applicable Company stock option plan.

        8.    Special Bonus.    You shall receive a lump sum payment of
$9,000.00, representing the difference between the projected actual fiscal year
2003 bonus/commission amount earned ($51,000.00) and the annualized target of
$60,000.00. This amount is subject to normal tax withholding, according to
applicable law, and will be paid to you via wire transfer on July 25, 2003.

        9.    Unemployment Claim.    The Company will not contest any
unemployment claim made by you.

        10.    Response to Inquiries.    All inquiries concerning your
employment and separation from the Company and all requests for references
concerning you (collectively "Inquiries") shall be referred to the Manager of
Human Resources and shall be responded to consistent with Exhibit A.

        11.    Company Property.    By signing this Agreement, you agree and
acknowledge that you have returned to the Company all originals and copies of
Company documents and all Company property, including without limitation,
computer equipment, computer files, diskettes, database information, client
information, sales documents, financial statements, budgets and forecasts, and
any similar information.

2

--------------------------------------------------------------------------------


        12.    Continuing Obligations.    It is important to remember that your
Nondisclosure and Nonsolicitation Agreement ("Nondisclosure Agreement") and
Ownership and Protection of Intellectual Property Agreement ("Intellectual
Property Agreement") with Artisoft contain fiduciary obligations that continue
after the termination of your employment with respect to Artisoft's Proprietary
Information and Confidential Information. Under the Nondisclosure and
Intellectual Property Agreements, you have a continuing obligation to keep this
information confidential. All information concerning the business of Artisoft
shall be considered confidential information including, without limitation,
corporate information, plans, strategies, tactics, policies, procedures and
practices, marketing information and plans, financial information and business
forecasts, operational information, personnel information, and customer
information. In addition, under the Intellectual Property Agreement, you have an
obligation to disclose and assign "Developments", as that term is defined in the
Intellectual Property Agreement, which result from your work at Artisoft.

a.In addition, under Paragraph 2 of the Nondisclosure Agreement, you are
contractually prohibited for a period of twelve (12) months from hiring,
attempting to hire, assisting in the hire or in any other way encouraging any
Artisoft employee to terminate his or her employment with Artisoft.


        13.    General Release of Claims.    In consideration of the terms which
are over and above those in the Executive Severance Agreement (Items 7d, 8, 9,
and 10 of this Agreement), which you acknowledge you would not otherwise be
entitled to receive, and the Company's agreement to trigger the change in
control provision pursuant to the Executive Severance Agreement, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the "Released Parties") from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses, including attorneys' fees and costs, of every kind
and nature which you ever had or now have against any or all of the Released
Parties arising out of your employment with and/or separation from the Company,
including, but not limited to, all claims under Section 806 of the
Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, all employment discrimination
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C., § 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c.151B, § 1 et seq, all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1001 et
seq., the Worker Adjustment and Retraining Notification Act ("WARN"), 29 U.S.C.
§ 2101 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§ 11H and 11I,
the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and M.G.L. c.214, § 1C,
the Massachusetts Labor and Industries Act, M.G.L. c.149, § 1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105(d), all as amended; all claims arising under any
and all similar federal, state and local statutes or ordinances, all as amended;
all common law claims including, but not limited to, actions in tort, defamation
and breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including but not limited to claims to stock
or stock options; and any other claims or damages arising out of your employment
with or separation from the Company (including a claim for retaliation) under
any common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Agreement
prevents you from filing, cooperating with or participating in any proceeding
before any federal or state fair employment practices agency (except that you
acknowledge that you may not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding).

3

--------------------------------------------------------------------------------

The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges you from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities, and expenses,
including attorneys' fees and costs, of every kind and nature which it ever had
or now has against you arising out of acts or omissions undertaken by you in the
course and scope of your employment.

The above-mentioned releases of claims do not apply to any claim for any breach
of this Agreement by you or by the Company.

        14.    Confidentiality of Agreement.    To the extent permitted by law,
you agree to keep the terms, amount and negotiations and discussions resulting
in this Agreement completely confidential, and not to disclose any such matters
to anyone, in words or in substance, except as set forth in this section.
Notwithstanding the foregoing, you may disclose the terms and amount of this
Agreement (a) to your immediate family, attorney, and/or accountant, provided
that you shall first obtain any such person's agreement to keep any such matters
completely confidential and not to disclose any such matters to anyone; and
(b) to the extent required by law or to the extent necessary to enforce your
rights under this Agreement.

        15.    Non-Disparagement.    You agree not to make any false,
disparaging or derogatory statement, written or oral, to anyone, including any
media outlet, financial institution, current or former employee, consultant,
client or customer or prospect of the Company, regarding the Company, its
business affairs, services, products or financial condition, or any of the
Company's directors, officers, employees, agents or representatives.

        16.    Cooperation.    You agree to cooperate fully with the Company in
the defense or prosecution of any claims or actions which may be brought against
or on behalf of the Company which relate to events or occurrences that
transpired during your employment with the Company. Your full cooperation in
connection with such claims or actions shall include, without implication of
limitation, being available to meet with counsel to prepare for discovery or
trial and to testify truthfully as a witness when reasonably requested by the
Company at reasonable times designated by the Company. You agree that, except to
the extent required by law, you will not voluntarily disclose any information to
any person, party, or entity that is adverse to the Company and you will
maintain the confidences and privileges of the Company. The Company agrees to
reimburse you for any reasonable out-of-pocket expenses that you incur in
connection with cooperation pursuant to this section, subject to reasonable
documentation.

        17.    Binding Nature of Agreement.    This Agreement shall be binding
upon the parties, their heirs, administrators, representatives, executors,
successors, and assigns.

        18.    Use of the Agreement as Evidence; Liability.    This Agreement
may not be used as evidence in any proceeding of any kind, except a proceeding
(a) in which one of the parties alleges a breach of the terms of this Agreement,
or (b) in which one of the parties elects to use this Agreement as a defense to
any claim. This Agreement shall not constitute an admission or acknowledgment of
liability or wrongdoing on the part of any or all of the Releasees.

        19.    Entire Agreement.    With the exception of your Nondisclosure and
Nonsolicitation Agreement, the Ownership and Protection of Intellectual Property
Agreement, the Stock Option Plan, and the Stock Option Certificate, which shall
remain in effect, this Agreement is the entire agreement between the Company and
you and all previous agreements or promises between the Company and you are
superseded and void. This Agreement may be modified only by a written agreement
signed by you (or your executor) and an officer of the Company.

        20.    Acknowledgement and Other Terms.    

a.You are advised to consult with an attorney before signing this Agreement.

4

--------------------------------------------------------------------------------

b.You have twenty-one (21) days from the day you receive this Agreement to
review and sign it. If you choose, you may sign this Agreement before the
expiration of the 21-day period. In the event that you sign and return this
Agreement in less than 21 days, you agree and acknowledge that such decision was
entirely voluntary and that you had the opportunity to consider this Agreement
for the entire 21-day period. Please note that this 21-day period will expire on
July 22, 2003.

c.You will have seven (7) days after signing this Agreement to revoke your
decision by delivering a written notice of revocation to the Company. To be
effective, such written notice of revocation must be received by Janet Carlson,
Manager of Human Resources, at the Company within the seven (7) day revocation
period. The Company acknowledges that this Agreement shall not become valid or
enforceable until the expiration of the seven (7) day revocation period.

d.By signing this Agreement, you acknowledge that you have carefully read and
fully understand all its provisions, that you are signing it voluntarily and
that you had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. You also acknowledge that you are not relying on any
representations by any representative of the Company concerning the meaning of
any aspect of this Agreement.

e.In the event of any dispute, this Agreement will be construed as a whole, will
be interpreted in accordance with its fair meaning, and will not be construed
strictly for or against either you or the Company.

f.Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

g.This Agreement shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions.
You hereby irrevocably submit to and acknowledge and recognize the jurisdiction
of the courts of the Commonwealth of Massachusetts, or if appropriate, a federal
court located in Massachusetts (which courts, for purposes of this letter
agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
or the subject matter hereof.

If you agree to these terms, please sign and date this Agreement below and
return it to me within twenty-one (21) days.

The signatures of the parties below signify that this Severance Agreement and
General Release are signed under seal.

    Sincerely,
Artisoft, Inc.
 
 
By:
/s/  STEVEN G. MANSON      

--------------------------------------------------------------------------------

Steven G. Manson
President and Chief Executive Officer

Accepted and Agreed to:

/s/  PAUL G. BURNINGHAM      

--------------------------------------------------------------------------------

Paul G. Burningham      
Date: 21 July 03
 
 
 

5

--------------------------------------------------------------------------------

Exhibit A

Greg Burningham was employed with Artisoft from February 28, 2000 to June 27,
2003. He served as Vice President of Sales.

6

--------------------------------------------------------------------------------



QuickLinks


Severance Agreement
